DETAILED ACTION

Allowable Subject Matter

Claims 1, 3, 5-13 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A wireless power transmitting apparatus of a wireless charging system comprising;
a substrate; 
a first bonding layer;
a second bonding layer;
a soft magnetic layer;
a transmitting coil;
a first bonding agent;
a second bonding agent;
a meatal ribbon; and 
a permeability of the magnetic layer;
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein each of the first bonding layer and the second bonding layer includes: 
a magnetic layer disposed between the first metal ribbon and the second metal ribbon, 
the magnetic layer including a magnetic substance, 

an upper surface directly contacting the second metal ribbon, and 
the magnetic layer being thicker than the first metal ribbon and the second metal ribbon.

Regarding claim 13 though the prior art teaches:  
A wireless power receiving apparatus of a wireless charging system comprising;
a substrate; 
a first bonding layer;
a second bonding layer;
a soft magnetic layer;
a receiving coil;
a first bonding agent;
a second bonding agent;
a meatal ribbon; and 
a permeability of the magnetic layer;
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein each of the first bonding layer and the second bonding layer includes: 
a magnetic layer disposed between the first metal ribbon and the second metal ribbon, 
the magnetic layer including a magnetic substance, 
the magnetic layer having a lower surface directly contacting the first metal ribbon and 

the magnetic layer being thicker than the first metal ribbon and 
the second metal ribbon.

Claims 3, 5-12, 19-25 are dependent of claim 1 and 13 and are allowable for the same reasons as claim 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859